Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Claims 106-127 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter

	The rejection of claims 106-127 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 106 remains unclear. While Applicant has clarified where a treatment step is to occur, the determining step is unclear as to what a “responsive change” is compared to in order to determine a change. The responsive change could be relative to the untreated (or inert treated) cells or in comparison to itself prior to administration of the compound. Likewise, in the wherein step, “delaying the progression” is relative and is unclear to what the baseline is for comparing and determining the delay. The same is true for “enhancing the progression”. 
Claim 108 is unclear if it is intended to require that cell comprise a nucleic acid encoding a selectable marker operably linked to a regulatory sequence or if it is referring to the protein that is linked to some type of protein regulatory sequence. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 106-109, 111-119 and 121-125 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davila et al. (2004, Toxicological Sciences, Vol. 79, pgs. 214-223) in view of Bush et al. (2004, PNAS, Vol. 101(9), pgs. 2870-2875) and Sweeney et al. (1995, PNAS, Vol. 95, pgs. 14406-14410) for reasons of record in the Non-Final Office Action mailed on 6/14/2018 (and repeated below).
Regarding claim 106, Davila et al. teach that “stem cells are an important new tool for developing unique, in vitro model systems to test drugs and chemicals and a potential to predict or anticipate toxicity in humans.” (Abstract lines 7-9). Davila continues to teach (emphasis added) “The striking potential benefits of stem cells, when applied to toxicology, result from their unique properties compared to primary human cells; that is, unlimited proliferation ability, plasticity to generate other cell types, and a more readily available sources of human cells. Stem cell-based systems offer a very promising and innovative alternative for obtaining large numbers of cells for early efficacy and higher toxicity screening, allowing scientists to improve the selection of lead candidates and the reduction of adverse outcomes in later stages of drug cardiomyocytes from stem cells in vitro can be routinely used to screen new chemical entities for hepatotoxicity and cardiotoxicity, two leading causes of failure in preclinical development of new therapeutic drugs.” (pg. 215 col. 2 parag. 1 lines 1-14).
Thus, Davila teaches differentiation of pluripotent stem cells into cardiomyocytes for the purpose of toxicology screening. 

Regarding claims 114 and 124, Davila continues to teach that (emphasis added) “Human ES cells were isolated in 1998 (Thomson et al., 1998) and were shown to retain the same plasticity as mouse ES cells, i.e., the ability to differentiate into several somatic or somatic-like functional cells such as neurons, hepatocytes, cardiomyocytes” (pg. 214 col. 2 parag. 2 lines 14-18).
	Davila does not teach:
	(i) that the cardiomyocytes can have a cardiomyopathic phenotype or that the cardiomyopathy is hypertrophic, or
(ii) that the cardiomyopathy is obtained through genetic modification.
However, Sweeney et al. induced hypertrophic cardiomyopathy (HCM) in isolated cardiomyocytes by transfecting with expression constructs encoding a mutated truncated cardiac troponin T (TnT) comprising two missense mutations, Ile79Asn and Arg92Gln (see Abstract and pg. 14407 col. 1 parags. 1-2).
Sweeney teaches that “In this study, three HCM-causing cardiac TnT mutations (Ile79Asn, Arg92Gln, and ΔGlu160) were studied in a myotube expression system. Functional studies of wild-type and mutant transfected myotubes revealed that all three mutants decreased the calcium sensitivity of force production and that the two missense mutations 

Bush taught inducing a hypertrophic cardiomyopathic phenotype in cardiomyocytes by treating them with 5HT. Regarding hypertrophic cardiomyocytes and claims 107 and 117, Bush et al. teach “In an effort to identify novel small molecules that might prevent pathological cardiac hypertrophy by stimulating MCIP1 expression, we performed a high-throughput screen (HTS) of a chemical library for compounds capable of activating the calcineurin/NFAT-responsive promoter of the MCIP1 gene in muscle cells.” (pg. 2870 col. 2 parag. 2 lines 1-5).
Regarding claims 108, 109, 111, 118, 119 and 121, Bush teaches they transfected cardiomyocytes with a reporter (luciferase) construct under control of the human modulatory calcineurin-interacting protein (MCIP1) promoter and screened a library of compounds (pg. 2870 col. 2 parag. 4).
Regarding claims 112, 113, 122 and 123, Bush teaches that α-actin and atrial natriuretic factor (ANF) was used as an indicator of cardiac hypertrophy after stimulation with PAMH (Fig. 2).
	Thus, at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Davila regarding toxicity screening of potential therapeutics using ESC-derived cardiomyocytes with the teachings of Sweeney that cardiac hypertrophy can be induced through genetic modification and the teachings of Bush that hypertrophic 
 	One of ordinary skill in the art would have been motivated to make such a combination since Davila teaches that cardiomyocytes are a routine platform to screen for cardiotoxicity of compounds and Bush teaching that hypertrophic cardiomyocytes can be screened to determine candidate compounds effects on hypertrophy. Further motivation is provided by Sweeney that cardiac hypertrophy has a genetic cause which can induced through the expression of cardiac genes comprising mutations. One would be motivated to replace the primary cardiomyocyte cultures with pluripotent stem cell-derived cardiomyocytes because Davila taught that primary cultures are limited in availability and that cardiomyocytes derived from human stem cells provides an alternative source (see page 216).  Thus, the ordinary artisan would find it both routine and obvious that candidate drug substances suspected of being capable of ameliorating cardiomyopathy could be screened, identified or determined to be toxic via the combined teachings of Davila, Bush and Sweeney.
	There would have been a reasonable expectation of success that the cardiomyocyte of Davila could be made hypertrophic and screened since Davila teaches that cardiomyocytes can be routinely used to screen new chemical entities for cardiotoxicity.
	Thus, the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 110 and 120 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davila et al. (2004, Toxicological Sciences, Vol. 79, pgs. 214-223) in view of Bush et al. (2004, PNAS, Vol. 101(9), pgs. 2870-2875) and Sweeney et al. (1995, PNAS, Vol. 95, pgs. 14406-14410) as applied to claims 106-109, 111-119 and 121-127 above, and further Yutzey et al. (1994, Development, Vol. 120, pgs. 871-883) for reasons of record in the Non-Final Office Action mailed on 6/14/2018 (and repeated below).
	As set forth above, Davila, Bush and Sweeney are relied upon above in teaching a method screening, identifying or determining the toxicity of a candidate drug substances suspected of being capable of ameliorating cardiomyopathy. Bush teaches use of a reporter linked to specific regulatory sequences to indicate and observe specific cellular pheotypes. 

	Davila, Bush and Sweeney do not teach:
	(i) using a cell-type specific regulatory sequence that is atrial and/or ventricular specific.

	(i) Regarding atrial-specific cell-type regulatory sequences, Yutzey et al. teach “A unique myosin heavy chain cDNA (AMHC1), which is expressed exclusively in the atria of the developing chicken heart, was isolated and used to study the generation of diversified cardiac myocyte cell lineages.” (Abstract lines 1-4).
	Yutzey continues to teach that they provide the nucleic and amino acid sequences for AMHC1 (Fig. 1) and evaluated the active domains of AMHC1 (pg. 878 col. 1 last parag. bridge pg. 879 col. 2 parag. 2).

	Thus, at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Davila, Bush and Sweeney regarding a method screening, identifying or determining the toxicity of a candidate drug substances suspected of being capable of ameliorating cardiomyopathy with the teachings of Yutzey that AMHC1 is a unique myosin heavy chain expressed exclusively in the atria.

	There would have been a reasonable expectation of success that the MCIP1 regulatory elements of Bush could be replaced with the AMHC1 regulatory elements of Yutzey since the skilled artisan has all of the requisite knowledge to do so as it was routine in the art at the time of filing.	
Thus, the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 106,109,116,119,126-127 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davila et al. (2004, Toxicological Sciences, Vol. 79, pgs. 214-223) in view of Bush et al. (2004, PNAS, Vol. 101(9), pgs. 2870-2875) and Sweeney et al. (1995, PNAS, Vol. 95, pgs. 14406-14410) as applied to claims 106-109, 111-119 and 121-125 above, and further in view of Lee (1994, Molecular and Cellular Biology, 14:1220-1229).
	As set forth above, Davila, Bush and Sweeney are relied upon above in teaching a method screening, identifying or determining the toxicity of a candidate drug substances suspected of being capable of ameliorating cardiomyopathy. Bush teaches use of a reporter linked to specific regulatory sequences to indicate and observe specific cellular phenotypes. 


	Davila, Bush and Sweeney do not teach:
	(i) using a cell-type specific regulatory sequence that is ventricular specific.



	Thus, at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Davila, Bush and Sweeney regarding a method screening, identifying or determining the toxicity of a candidate drug substances suspected of being capable of ameliorating cardiomyopathy with the teachings of Lee regarding the elements that are necessary to drive reporter expression in a ventricular-specific manner in order to assess ventricular phenotypes.
	One of ordinary skill in the art would have been motivated to make such a modification since Lee teaches that MLC2v is expressed only in the ventricle, thus the ordinary artisan can screen for hypertrophy in only the ventricle using the MHC-2v promoter of Lee.
	There would have been a reasonable expectation of success that the MCIP1 regulatory elements of Bush could be replaced with the MLC2v regulatory elements since the skilled artisan has all of the requisite knowledge to do so as it was routine in the art at the time of filing. 
	Thus, the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Response to Arguments

It appears Applicant is arguing their method cannot work because one cannot induce cardiomyopathy in cells that are already cardiomyopathic. If the Examiner were to presume the argument that cardiomyocytes derived from ESCs are inherently cardiomyopathic, then the claimed method would not be operable for the reasons presented by the Applicant-namely that you cannot induce a disease in something that is already diseased. Applicant is directed to the specification at Example 2. Here it is taught that constitutive expression of calcineurin in ESC-derived cardiomyocytes leads to an increase in ANF expression in comparison to ESC-derived cardiomyocytes that do not overexpress calcineurin (calcineurin is being used to induce cardiomyopathy). Applicant is also directed to paragraph 14 of the Griesbeck declaration filed 
Applicant argues that the skilled artisan, at the time of filing, would not have had a reasonable expectation of success in using ESC-derived cardiomyocytes to induce cardiomyopathy because they already express fetal genes, and therefore, it would not be possible to distinguish whether the observed phenotype is a diseased phenotype or a reflection of the early fetal phenotype of the cell (being derived from an embryonic stem cell). The argument here is that when cardiomyopathy is induced in cardiomyocytes, fetal genes are expressed. Thus, ESC-derived cardiomyocytes, naturally have a characteristic of cardiomyopathic cardiomyocytes and, never having had a baseline resembling a healthy state, might not be useful in finding substances to treat cardiomyopathy. Applicant references the Griesbeck declaration filed 01/13/2022. In the declaration, Dr. Griesbeck provides references supporting two points: 1) diseased adult hypertrophic cardiomyocytes express a number of genes only expressed in fetal cardiomyocytes and 2) cardiomyocytes that are differentiated from pluripotent stem cells also express fetal genes. 
The references in support of the first point (para. 13 of the declaration) support that enhanced and sustained cardiac adrenergic drive can trigger the fetal gene program, activation of ERK1/2 has been associated with transcriptional changes to a fetal pattern of gene expression and failing hearts show dramatic phenotype alterations in the structure, function and biochemical events such as fetal gene type induction. These references do not provide a causal or effectual link between the fetal gene expression and the cardiomyopathy. In the case of ESC-derived cardiomyocytes, the fetal genes are expressed by nature of the fact that the ESC is an Taegtmeyer, Ann N Y Acad Sci. 2010 Feb; 1188: 191–198). There is no direct nexus that supports the fetal gene expression equates to cardiomyopathy. In other words, expression of fetal gees in ESC-derived cardiomyocytes does not support that they are cardiomyopathic.
 With regard to the second point, the declaration provides references supporting that cardiomyocytes derived from pluripotent cells have a fetal gene expression profile. These references, however, do not state that the pluripotent-derived cardiomyocytes have a cardiomyopathic phenotype. Applicant appears to be offering contradictory arguments. On the one hand, it is argued that fetal gene expression equates to cardiomyopathy and thus ESC-derived cardiomyocytes are already cardiomyopathic. On the other hand, it is argued that a substance that treats cardiomyopathy in pluripotent-derived cardiomyocytes would not translate to a compound that treats induced cardiomyopathy.  The common feature of upregulated fetal gene expression fails to support the conclusion that cardiomyocytes derived from pluripotent cells must be cardiomyopathic. Given that Applicant is equating the fetal gene expression pattern to cardiomyopathy in both instances, one would draw from that line of logic that they would be effectively treated by the same compounds. 
Notably, there is nothing in the claims or in the specification to indicate the cardiomyocytes derived from a pluripotent stem cell in the manner of this invention, were derived in any way that would result in cardiomyocytes that would not have the properties that Applicant is arguing make it unreasonable to presume success. In other words, nothing appears to be inventive over the art in terms of deriving cardiomyocytes from ES cells that would make the claimed method exempt from Applicant’s arguments that there is no reasonable expectation of success. It appears Applicant is arguing the claimed method was not enabled at filing. 
Finally, as a secondary point, the references cited in the Griesbeck declaration fail to establish what “fetal gene program” is initiated with cardiomyopathy induction and does not support that this fetal gene program, induced as a survival response, is the same as the embryonic gene signature that is naturally present in cardiomyocytes that are derived from ESCs. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632